                              10414 ou'll No




Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 1 of 8 PageID #: 26

                                       m
                                                   - amp
                                                       ,


     ~V


7M    rte.
          J ,lr~
                V~
                           .Y




                          +
                                                                      0!




                     i     THE FANS ARE THE
                         BEST PART OF THIS TOUR


                                                                     ETS




                                In"

 Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 2 of 8 PageID #: 27
One Chance EXCLUSIVE First Look with                                                       1W

Taylor Swift Regal Movies [HD)
109 K views
    it-1
                           AP 1                        '0 ~      '4FJ'
                                                                     jrjW1          =-+



    1.5K                      4                    Share       Download             Save

(
-UVA Regal Movies                                                            P?41991_ ''~.1
\W 121 K subscribers

LIV74
   "Im                                                                Autoplay
                                                                                           0
                                                         Emoji News: Taylor
                                                         Swift Wins 8
                                                         Billboard Awards
                                                         The Late Late Show with J
         4=0 ftSO WAW 08110 "000 4WAI '"10400NOMMOMW     203K views

                                                         Relaxing Sleep
                                                         Music: Deep
                                                         Sleeping Music, Re ...
                                       Soothing
Case 3:20-cv-00436 Document 1-1 Filed 05/21/20    Relaxation
                                               Page 3 of 8 PageID #: 28
                                                          Recommended for you
mold   Verizon LTE                     10:11 AM




        Taylor Swift S u rprises
          Fan with a especial
        Performance of 'Blank
        Space' at His wedding
           and Gave Him a
           Handmade Gift)
                         0             0

              0it
                     y




                                                               CIS
         Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 4 of 8 PageID #: 29
                                                                                   o
                                                                                   r-I 1137
Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 5 of 8 PageID #: 30
                                       I Get You
                                    (,Song, for Ttiylor Swill)                     Ras Greet
kucs (irtkT




vo   c




PiAno




 Vu,




111U).


              Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 6 of 8 PageID #: 31
                             9 1 HIM *   # M ~                            000




 Ccbtaylorswift13 "Say Yes, it's an UNDERDOG
 STORY" -).https://www.kickstarter.com/...
 sir   You, TH-n Christensen and 11 others

Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 7 of 8 PageID #: 32
                                   Comment
                              Russell's Rost                                    *so


              Greer Russell
              Frosted by Greer Russell
              October 8, 2015 • 0

We determine hove herd we make our challenges
and we determine if we let our challenges hinder
us from achieving our dreams.

I was born with a facial paralysis, but I'm not
letting it stop me from being funny and writing
music. Trying to get Taylor Swift's attention.

The lyrics: (COPYRIGHTED 2015)
1 Get You (song for TS)
By Russ GreeR

 ~►                          _        .. _ ..

Can't imagine being 15 and
Waiting for Romeo on that
White Horse making you believe it
Was a Love Story.
Singing country tunes in the night air/
Trying to forget Drew and his blonde hair.
Teardrops On Your Guitar
just show how Innocent your heart is/
Yeah, I get you. I get you
Walking out of each law firm looking for my State
of Grace while trying not to show a downtrodden

(n           write a Go1'"E`lmerlt...



      Case 3:20-cv-00436 Document 1-1 Filed 05/21/20 Page 8 of 8 PageID #: 33
                                                                                      31
